Exhibit 10.6

 

REAFFIRMATION OF GUARANTY

 

 

This REAFFIRMATION OF GUARANTY is executed as of December 30, 2011, and is made
and given by Electromed Financial, LLC (the “Guarantor”) in favor of U.S. Bank
National Association (the “Bank”).

 

The Guarantor has executed and delivered to the Bank a Guaranty dated as of
December 9, 2009 (as amended, the “Guaranty”), in connection with the Credit
Agreement dated as of December 9, 2009 (as amended, restated, or otherwise
modified from time to time, the “Credit Agreement”), by and between Electromed,
Inc. (the “Borrower”) and the Bank, as amended and restated by that certain
Amended and Restated Credit Agreement dated as of November 7, 2011, between the
Bank and the Borrower, and the Notes (as defined in the Credit Agreement) made
by the Borrower in favor of the Bank. Capitalized terms used but not defined
herein shall have the meanings given in the Credit Agreement.

 

The Guarantor acknowledges that it has received a copy of the proposed First
Amendment to Amended and Restated Credit Agreement, to be dated concurrently
herewith (the “Amendment”). The Guarantor agrees and acknowledges that the
Amendment shall in no way impair or limit the rights of the Bank under the
Guaranty, and confirms that by, and subject to the terms and conditions of, the
Guaranty, the Guarantor continues to guaranty payment and performance of the
obligations of the Borrower to the Bank under the Credit Agreement and the Notes
as amended pursuant to the Amendment. The Guarantor hereby confirms that the
Guaranty remains in full force and effect, enforceable against the Guarantor in
accordance with its terms.

 

  ELECTROMED FINANCIAL, LLC         By: /s/ Robert D. Hansen   Name:   Robert D.
Hansen   Title: Chairman and Chief Executive Officer

 

 

 

 



 

